Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 3/16/21, have been fully considered but they do not confer patentability on all of the instantly filed claims.  Applicants amendments have overcome the 112(b) and 112(d) rejections in the previous Office action.  Additionally, Applicants have incorporated allowable subject matter from the previous Office action into independent claim 1, thus placing independent claim 1 and its dependent claims in condition for allowance.  Newly added independent claim 21 however, is subject to a prior art rejection to Cook et al. (US Pat. 7,781,505), as described below.  Should Applicants cancel claim 21, this Application would be in condition for allowance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US Pat. 7,781,505, cited on Applicants information disclosure statement, filed on 11/5/20).
Cook et al. teaches a process for stabilizing siloxane polymers.  The siloxane polymers are amino functional and are produced via the reaction of a silanol-terminated polysiloxane and an amino-functional alkoxysilane in the presence of a carboxylic acid catalyst and a dialkoxydialkylsilane.  Example 1 of Cook et al. teaches a process for preparing an amino-functional polydiorganosiloxane in which 24.66 kg of linear silanol end-blocked polydimethylsiloxane having a viscosity of approximately 60 mPa·s is heated to 100 °C followed by the addition of an aminoalkyl-functional alkoxysilane [3-(2-aminoethylamino)-2-methylpropyl methyl dimethoxysilane] and a carboxylic acid (octanoic acid).  After 7 hours of reaction (3 hours at 100 °C and 4 hours at 100 °C under vacuum), the reaction is cooled to 85 °C and a dialkoxydialkylsilane (dimethoxydimethylsilane) is added with refluxing for one hour.  Vacuum was applied to remove volatiles and then the reaction is cooled to less than 50                         
                            °
                        
                    C.  Example 1 of Cook et al. therefore teaches a first step of mixing and heating, at a temperature which falls within the 50-160 °C range of claim 21, components (A) and (B) as claimed, followed by adding a carboxylic acid, which serves as a pre-catalyst and becomes a catalyst through the reaction of at least some of the carboxylic acid with free amine groups (3:39-42).  Example 1 performs mixing and heating steps to form a reaction mixture which is further mixed and heated to form a reaction product satisfying steps 2 and 3 of claim 21.  Example 1 further teaches cooling the reaction product.  
Example 1 differs from the independent claim 21 in that the carboxylic acid is not a solid at room temperature and is not employing in amounts falling within the 0.01-5 wt% range as claimed.  However, based on the overall teachings of Cook et al., it would have been obvious to one having ordinary skill in the art have employed a solid carboxylic acid pre-catalyst which is also employed in amounts satisfying the range as recited in step 2.  Specifically, Cook et al. teaches that the carboxylic acid which may be employed is an aliphatic carboxylic acid having form 6-20 carbon atoms.  The employment of any one of the carboxylic acids having 10-20 carbons atoms, are therefore obvious acids to employ for one having ordinary skill in the art.  Additionally, Cook et al. explicitly teaches that the catalyst is preferably employed at 0.01-5 10-20 carboxylic acid within the 0.01-5 wt% range as taught by Cook et al. would have been obvious to one having ordinary skill in the art.  The C14-C20 carboxylic acids specifically satisfy Applicants melting point limitations of claim 21.  These C14-C20 carboxylic acids include the well-known myristic acid, palmitic acid, and stearic acid.  As such, Cook et al. renders obvious to one having ordinary skill in the art the employment of a carboxylic acid which satisfies both the amount and melting point limitations of claim 21.
Applying a carboxylic acid such as myristic, palmitic, or stearic acid in the manner of claim 21 in amounts taught at 3:47-49 would result in a process which satisfies all of the limitations of claim 21.  The only active method step recited in claim 21 is a cooling step.  Said cooling step is claimed to reduce the amount of residual acid to 0-500 ppm based on the weight of the amino-functional polydiorganosiloxane, which is a step explicitly taught by Cook et al.

Potentially Allowable Subject Matter
Claims 1-10, 12-18 and 20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.